11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Ex parte Douglas Clinton Siddle,             * Original Habeas Corpus Proceeding

No. 11-19-00162-CR                           * June 6, 2019

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

    This court has considered Douglas Clinton Siddle’s application for writ of
habeas corpus and concludes that the application for writ of habeas corpus should
be dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the application for habeas corpus is dismissed.